Case 2:19-cv-03365-DRH-SIL Document 55-15 Filed 05/11/20 Page 1 of 4 PagelD #: 1144

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

CENTRAL ISLIP DIVISION
x
APTIVE ENVIRONMENTAL, LLC,
REPLY
AFFIDAVIT
Plaintiff,
Index No. 19-CV-03365
(SJF-SIL)
-against-
VILLAGE OF EAST ROCKAWAY,
NEW YORK,
Defendants.
x

 

JOHN E. RYAN, ESQ., being duly sworn, deposes and says:

1. I am admitted to practice before this Court. I am a member of the firm RYAN,
BRENNAN & DONNELLY LLP, attorneys for the Defendant, VILLAGE OF EAST
ROCKAWAY (“VILLAGE”), in the above-captioned action.

2. This Affidavit, and the accompanying Reply Memorandum of Law, are submitted
in support of the VILLAGE’s motion for an order, pursuant to Rule 56 of the Federal Rules of
Civil Procedure, granting the VILLAGE summary judgment dismissing Plaintiff's Second
Amended Verified Complaint. These papers also are submitted in opposition to Plaintiff's motion
for summary judgment.

3. In its Notice of Cross-Motion for Summary Judgment, Plaintiff correctly posits the
sole remaining issue before this Court in this case, to wit:

Whether “as a matter of law .. . the $200 solicitation
fee of the Village . . . violates the First Amendment
Case 2:19-cv-03365-DRH-SIL Document 55-15 Filed 05/11/20 Page 2 of 4 PagelD #: 1145

Plaintiff's Notice of Cross-Motion for Summary Judgment, dated March 31, 2020, at p.1.

4, By filing its cross-motion for summary judgment, Plaintiff also has conceded that
there exists no genuine issues of material fact preventing this Court from deciding this issue of
law. See Plaintiff's Memorandum of Law, at p. 2 (“Simply put, no genuine issue of material fact
exists.”).

5. Section 171.3 of the Village Code, which imposes the $200 fee, expressly recites
what “[t]his fee will be applied to:

a) processing costs;

b) criminal background checks;

c) maintenance of the “No Knock” list; and
d) enforcement of the provisions of the Code.

6. In its Responses to Plaintiff's First Set of Discovery Requests, a copy of which is
annexed as Exhibit “C” to the Declaration of Clint Cowan, executed March 21, 2020 in Dallas,
Texas, the VILLAGE confirmed that I, as Village Attorney, was the only individual involved in
determining the $200 fee amount. See Response to Interrogatory 2.

7. In addition, the VILLAGE confirmed that the Code provisions were substantively
identical to those contained in Chapter 47 of the Village Code of Floral Park, New York, both of
which “were based upon the ‘model code’ provided by plaintiff's former counsel, Jeremy
Fielding, Esq.”. Interrogatory Response No. 7. The Floral Park Code, including the provision
regarding the $200 license fee, were the subject of a stipulation of settlement, which was so-
ordered by Judge Bianco in Aptive v. Floral Park, 18-cv-4690, Document No. 27.

8. With respect to the projected expenses the VILLAGE expects to incur in
connection with commercial solicitation licenses, the following were specified in the Village’s

Response to Interrogatory No. 5:
Case 2:19-cv-03365-DRH-SIL Document 55-15 Filed 05/11/20 Page 3 of 4 PagelD #: 1146

(a) Criminal background check ($100);

(b) Initial review of application, etc. ($50 to $75);
(c) Maintenance of No-Knock List ($50 to $75);
(d) Enforcement ($50 to $75).

9. Notwithstanding Plaintiff's protestations, based on my forty years of practice, I do
have personal knowledge that the cost of a criminal background check conducted by a licensed
private investigator in this area of the country is at least $100. Also, Plaintiff has conceded that
these costs range from $100 to $125 on Long Island. See Declaration of Pierson “Pierse”
Baldwin, Docket 40 — 1 at Para. 19, p. 870. As of two months ago, the New York State Office of
Court Administration (“OCA”) was charging a $95.00 fee just fora New York Statewide Criminal
History record search. See Exhibit “B” to Affidavit of John E. Ryan, sworn to February 20, 2020.

10. Similarly, there is not question of fact regarding the annual salaries of Village
Clerk ($123,000.00) and Superintendent of Buildings ($121,000.00). If they each spend only
one-half hour to one hour with respect to the application process, no-knock list and enforcement
of the Village Code provisions regarding solicitation, their pro-rated salaries would be at least
another $130 in additional costs incurred by the VILLAGE.

11. With respect to such processing and enforcement expenses, these are clearly based
on reasonable projections. In this regard, attached hereto as Exhibit “A” are additional pages of
testimony from the deposition of the Village Clerk which was not included by the Plaintiff.

12. Among other things, the Village Clerk confirmed that no commercial solicitation
licenses have been sought or issued in the Village for many years. Exhibit “A”, at p. 18-26. With
the exception of one company, only one such application has been received by the VILLAGE for

a commercial solicitation license under the amended Code provisions. Id.
Case 2:19-cv-03365-DRH-SIL Document 55-15 Filed 05/11/20 Page 4 of 4 PagelD #: 1147

13. There will be multiple steps in the licensing process, including intake, review by
staff, counsel and the Board of Trustees, as well as time spent on generating and continually
updating the “No-Knock list.” Id. at pp. 26-28; 85; 121-124.

14. Because no commercial solicitation license has been issued under the new Code
provisions, exact costs are not available. Id. at pp. 22; 42-43; 82-85. However, these costs are
reasonable projections. The likely costs, including the criminal background check, will be at least
$200. Id. at p. 63; 113.

15. | The $200 fee is reasonably related to the VILLAGE’s actual anticipated expenses
and certainly is not unconstitutional. In Plaintiff's view, the only “constitutional” fee that the
VILLAGE could impose would be between $25-$50. This contention apparently is based upon
the fact that the fee established by the VILLAGE in 1945 for such licenses was $25.00. Perhaps
needless to say, and the rate of inflation aside, the VILLAGE’s operational costs have increased
dramatically over the least seven and one-half decades.

WHEREFORE, it is respectfully requested that: (a) the VILLAGE’s motion be granted;
(b) Plaintiff's motion be denied; and (c) that the Second Amended Complaint be dismissed,

together with such other and further relief as this Court deems proper.

On & (Cem

(Jom E. Ryan ))
Sworn to before me this
1“ day of May, 2020

Pinay Fala iortk

Notgty Public]

 

MARY FOAGIONE

NOTARY PUBLIC STATE OF NEW YORK
QUEENS COUNTY
LIC. #01F06219236

COMM. ExP_O.3-22- 2022.

 

 
